Citation Nr: 0836239	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-31 896	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a neck 
sprain.

2.  Entitlement to service connection for residuals of a neck 
sprain.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches.

4.  Entitlement to service connection for headaches.

REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission

WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to September 
1983 and from February 1989 to September 1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi, 
which denied the veteran's petition to reopen his previously 
denied claims for service connection for residuals of a neck 
sprain and headaches.  

In this decision, the Board is reopening the claims on the 
basis of new and material evidence.  The Board is then 
remanding the claims to the RO via the Appeals Management 
Center (AMC) in Washington, DC, for further development 
before readjudicating them on the underlying merits.


FINDINGS OF FACT

1.  An unappealed February 1997 rating decision denied the 
veteran's claim for service connection for residuals of a 
neck sprain because, although he was treated for a neck 
sprain while in service following a whiplash injury, the 
condition resolved prior to his discharge as there was no 
indication of any chronic residuals either during his 
military separation examination or at any time since service; 
as of the time of that February 1997 decision, he had no then 
current neck disability.

2.  The additional evidence received since that February 1997 
rating decision, however, includes a medical opinion 
indicating the veteran now has a neck disorder that may be 
related to that whiplash injury he sustained in service.



3.  That unappealed February 1997 rating decision also denied 
the veteran's claim for service connection for headaches 
because the headaches he had experienced following his 
whiplash injury in service resolved before his military 
service ended.

4.  The additional evidence received since that February 1997 
rating decision, however, includes a medical opinion 
indicating the veteran now has headaches that may be due to 
that whiplash injury in service.


CONCLUSIONS OF LAW

1.  The unappealed February 1997 rating decision that denied 
the veteran's claims for service connection for a neck sprain 
and associated headaches is final.  38 U.S.C.A. § 7105 (West 
Supp. 2005); 38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  But there is new and material evidence since that 
decision to reopen these claims.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for 
appellate review.  The Board will then address the claims on 
their merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  To satisfy this requirement, VA adjudicators 
are required to look at the bases for the denial in the prior 
decision and to provide the claimant with a notice letter 
that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous 
denial.  VA's Office of General Counsel issued informal 
guidance interpreting Kent as requiring the notice to 
specifically identify the kind of evidence that would 
overcome the prior deficiency rather than simply stating the 
evidence must relate to the stated basis of the prior denial.  
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption 
by showing the error did not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if a claim is being 
granted that, too, would render any notice error 
nonprejudicial.

In this case, letters satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) were sent 
to the veteran in March 2005 and March 2006.  These letters 
informed the veteran of the evidence required to substantiate 
his claims and of his and VA's respective responsibilities in 
obtaining supporting evidence.  The March 2005 letter also 
complies with the Court's holding in Kent, supra, in that it 
includes the criteria for reopening the previously denied 
claims, the criteria for establishing service connection, and 
information concerning why the claims were previously denied 
in February 1997.  Consequently, the Board finds that 
adequate notice has been provided in this case.

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The VCAA appears to have left 
intact the requirement that a veteran present new and 
material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  See 38 U.S.C.A. § 5103A(f); see also 
Paralyzed Veterans of America, 345 F.3d 1334 (Fed. Cir. 
2003).  In any event, the RO requested all medical records 
identified by the veteran and his representative.  These 
records include numerous treatment records from VA and the 
medical facility at Meridian Naval Air Station, all of which 
have been associated with the claims file.  Accordingly, the 
Board finds that no further development is needed to meet the 
requirements of the VCAA or the Court.



II.  New and Material Evidence

The veteran is ultimately seeking service connection for 
residuals of a neck sprain and associated headaches.  
However, the Board must first determine whether new and 
material evidence has been submitted since a prior 
unappealed, and therefore final, February 1997 rating 
decision to reopen these claims.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).

The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by his active military 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Stated somewhat differently, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In a February 1997 rating decision, the RO denied service 
connection for a neck sprain and associated headaches.  The 
evidence at that time included the veteran's service medical 
records.  These records showed that the veteran had in fact 
sustained a whiplash injury in a motor vehicle accident in 
1974.  The veteran was initially treated for a neck sprain 
and associated muscle contraction headaches.  However, 
neither neck pain nor headaches were noted at his separation 
physical examination. 

In addition to his service medical records, the RO also 
considered VA examination reports dated in November 1996.  A 
neurological examination report noted the veteran's 
complaints of pain in his neck and at the back of his head, 
which the veteran attributed to the in-service whiplash 
injury.  However, the veteran also reported that he had 
sustained a neck injury just three weeks prior while working 
as a correctional officer.  The diagnostic impression was 
"[n]ormal examination in an individual with muscle spasms 
and neck and head discomfort as described."  The veteran 
reported a similar history at an orthopedic examination.  
Following a physical examination, the examiner's diagnostic 
impression was "[r]esolving cervical sprain."  It appears, 
however, that the examiner rendered this diagnosis without 
the benefit of having reviewed X-rays taken that same day, 
which revealed minimal degenerative changes in the lower 
cervical region.  

In denying the veteran's claims in February 1997, the RO 
noted that the veteran's neck sprain and headaches had 
resolved at the time of his discharge examination.  The RO 
also stated, incorrectly, that there was no medical evidence 
of a current disability involving the veteran's neck - 
although the Board notes that X-rays performed in November 
1996 clearly show minimal degenerative changes in the lower 
cervical region.

The veteran was notified of the February 1997 rating decision 
and of his appellate rights in a letter dated that same 
month.  Since he did not seek appellate review within one 
year of notification, that decision became final and binding 
on him based on the evidence then of record and is not 
subject to revision upon the same factual basis.  
See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 
20.1103.

In January 2005, the veteran filed a petition to reopen his 
claims for service connection for residuals of a neck sprain 
and headaches on the basis of new and material evidence.  
Under VA law and regulations, if new and material evidence is 
presented or secured, the Secretary shall reopen and review 
the former disposition of the claim.  See 38 U.S.C.A. § 5108.  
When determining whether the claim should be reopened, the 
Board performs a two-step analysis.

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence cannot be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Second, if VA determines the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id at 284.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claims for 
service connection for residuals of a neck sprain and 
headaches is evidence that has been added to the record since 
the final February 1997 rating decision.  Since that 
decision, the veteran has submitted treatment records showing 
a current neck disorder and associated headaches, which may 
be related to the whiplash injury he sustained in service.  
For example, an MRI report dated in November 2004 revealed 
degenerative changes and bulging discs at several segments of 
the cervical spine.  Treatment records from Meridian Naval 
Air Station also note the veteran's history of chronic neck 
pain after trauma.  Similarly, a VA treatment record dated in 
May 2006 lists a diagnostic assessment of whiplash injury 
with resultant cervicalgia and intermittent radicular 
symptoms.  In addition, several of these records indicate his 
headaches may be related to his cervical spine disorder.  



These medical records are both new and material since they 
clearly show the veteran now has a cervical spine disorder 
that may be related to the whiplash injury he sustained in 
service, and that his headaches may be related to this 
disorder.  See 38 C.F.R. § 3.310(a) (if the veteran has 
additional disability that is proximately due to, the result 
of, or chronically aggravated by a service-connected 
condition, the additional disability also shall be service 
connected on a secondary basis.  See 38 C.F.R. § 3.310(a) and 
(b) (2007).  In other words, these records contribute to a 
more complete picture of the circumstances surrounding the 
origin of his claimed neck disorder and headaches.  See 
Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) (holding that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim).  See also Justus v. Principi, 3 Vet. App. 510 
(1992) (indicating the additional evidence in question is 
presumed credible for the limited purpose of determining 
whether it is new and material).

Accordingly, the claims for service connection for residuals 
of a neck sprain and headaches are reopened.  These claims, 
however, must be further developed before readjudicating them 
on the underlying merits.


ORDER

The petition to reopen the claims for service connection for 
residuals of a neck sprain and headaches is granted, subject 
to the further development of these claims on remand.




REMAND

As mentioned, the Board finds that additional evidentiary 
development is needed before it can adjudicate the veteran's 
claims of entitlement to service connection for residuals of 
a neck sprain and headaches on the underlying merits.

The record shows the veteran sustained a neck sprain and 
experienced associated headaches following an in-service 
whiplash injury in 1974.  In addition to that injury, he 
recently submitted an Official Traffic Accident Report dated 
October 11, 1990, showing a second possible in-service 
whiplash injury following a motor vehicle accident.  This 
report notes that both drivers complained of slight impact on 
the head but refused medical treatment.  

In addition, the recently submitted medical evidence cited as 
the basis for reopening the claims notes the veteran has a 
current neck disorder and possible associated headaches due 
to a whiplash injury.  It thus appears that medical 
professionals believe the veteran's neck disorder and 
headaches may be related to an in-service whiplash injury.  
But since none of these medical professionals reviewed the 
claims file for his pertinent medical and other history 
before providing their opinions, these reports are of limited 
probative value.  See Swann v. Brown, 5 Vet. App. 177, 180 
(1993) (without a review of the claims file, an opinion as to 
etiology of an underlying condition can be no better than the 
facts alleged by the veteran).

Nevertheless, these medical records are sufficient to trigger 
VA's duty to obtain a medical opinion on this determinative 
issue of whether the veteran's neck disorder and headaches 
are related to in-service trauma - namely, the whiplash 
injuries mentioned.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).



Accordingly, these claims are REMANDED for the following 
development and consideration:

1.  Schedule the veteran for an 
appropriate VA examination for a medical 
nexus opinion indicating whether it is at 
least as likely as not (i.e., 50 percent 
or more probable) that his neck disorder 
and headaches had their onset in service, 
and, in particular, whether either is 
related to whiplash injuries he sustained 
in motor vehicle accidents in 1974 and/or 
1990.

If the examiner believes that it is at 
least as likely as not that the veteran's 
neck disorder was incurred in service, 
but that his headaches were not incurred 
in service, the examiner should state 
whether it is at least as likely as not 
that the veteran's headaches are somehow 
related to his neck disorder - that is, 
whether his headaches are either 
proximately due to, the result of, or 
permanently aggravated by his neck 
disorder (i.e., a secondary condition 
associated with the neck disorder).

It is imperative that the examiner 
designated to conduct this evaluation 
review the claims file for the pertinent 
medical and other history.  This includes 
a complete copy of this remand.  The 
designated VA examiner must discuss the 
rationale of his or her opinion, 
whether favorable or unfavorable.



2.  Then readjudicate the claims for 
service connection for residuals of a 
neck sprain and headaches on the 
underlying merits, in light of the 
additional evidence.  If either claim is 
not granted to the veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before the record is 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


